Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
Specifically, the Applicant traverses the argument of the Examiner stating that it would have been obvious to have combined the Oki et al. and Supothina et al. references to arrive at a sensor including a nanostructured K2W-7O-22. 
In response to this argument, Examiner Martin respectfully disagrees. While Oki et al. does not explicitly disclose that the nanostructure is constructed of K2W-7O-22, Oki et al. does disclose that sensing element contains a sensitive membrane that consists of a metal oxide.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner Martin would like to direct the Applicant’s attention to Gabriel et al. where the inventors mention the operating temperature of their nanostructured sensor device. The invention of Gabriel functions at room temperature in the detailed embodiments, see [0103] in Gabriel et al. 
Applicant’s arguments with respect to the nanostructured K2W-7O-22 not being disclosed as being used for the sensor, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant further argues that Oki et al. in view of Supothina and Gabriel does not teach that the nanostructured K2W-7O-22 is capable of being used for the sensing application and is only mentioned to define the upper limit of thermal stability of the K2W-4O-13 nanowire sensor, and that Supothina does not teach that the sensor can be used to sense temperatures below 100°C.
With respect to this argument, Examiner Martin respectfully agrees. However, it is noted that the new limitation of the device being able to detect Volatile Organic Compounds at room temperature and below 100°C (shown in amended claim 1) and the nanostructured K2W-7O-22 are now being rejected in view of Oki et al. and Gabriel et al. and further in view of Wang et al. (“Room temperature acetone sensor…”) as cited on the IDS.
Election/Restrictions
Claims 1-12 have all been amended in the same manner, and therefore these claims have been rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Groups I, II, and III as set forth in the Office action mailed on 4/18/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 cites that the method of diagnosing a patient in a state of ketosis comprises administering treatment, but no treatment is referenced in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oki et al. (US 2009/0275852), and further in view of Wang et al. (“Room temperature acetone sensor…”) and Gabriel et al. (US 2007/0048180).
Regarding claim 1, Oki teaches a device for detecting Volatile Organic Compounds (VOCs) (device referred to as the vessel 101, where breath contains water vapor and volatile organic compound, see [0028]) comprising: a VOC sensor (referred to as the breath analysis apparatus 100, Fig. 1, [0122]) comprised of one pair of electrodes (referred to as the two electrodes, a pair, the electrode zone can be a cathode, and the counter electrode zone can be an anode, see [0034]) and a pressure sensor (injection port 102 and the outlet port 103 may be provided with a measuring instrument for measuring the flow rate of the exhaled breath, see [0083]).
However, Oki does not explicitly teach that the device operates at room temperature and temperatures under 100°C and that the sensor contains nanostructured K2W-7O-22.
In the analogous art of nanostructured sensing applications, Wang et al. teaches a sensing application that operates at room temperature and below 100°C (referred to nanorods for detecting VOCs in breath, see Introduction, where the nanorods are used at room temperature, which is inherently below 100°C, see Conclusion), comprising nanostructured K2W-7O-22 (referred to as nanostructured K2W-7O-22 which is used within a microsensor, see Results and Discussion).
It would have been obvious to a person possessing ordinary skill in the art before the effective date of the instant application to have modified the device for detecting VOCs described in Oki to have included the nanostructured K2W-7O-22 to the device that operates at room temperature for the benefit of being able to mass produce microsensors that can detect trace vapors of acetone (see Conclusion in Wang et al.).
Further, the combination of Oki et al. and Wang et al. does not teach a microprocessor coupled to the sensing apparatus. In the analogous art of gas-sensing and detecting devices, Gabriel et al. teaches a device for detecting gases in breath, wherein the sensing component includes a microprocessor (referred to as a suitable microprocessor for measuring and analyzing signals from electrode, see [0090]). It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified device for detecting VOCs of Oki et al. to have included a microprocessor in the invention for the benefit of permitting convenient recordation and analysis of multivalent patient-specific measurement histories (see [0018] in Gabriel).
Regarding Claim 2, the combination of Oki et al., Wang et al., and Gabriel et al. teaches a device for detecting Volatile Organic Compounds (VOCs) wherein the VOC sensor is an acetone sensor (where the volatile organic compounds include ketones, amines, alcohols, and acetone is a ketone) (see [0103] of Oki et al).
Regarding Claim 3, the combination of Oki et al., Wang et al., and Gabriel et al. further teaches a device detecting Volatile Organic Compounds (VOCs), wherein the device further includes an electric fan
(referred to as radiating Zone 303, which may be a cooling fan, i.e. a type of electric fan (see Fig. 1, [0118]) of Oki et al).
Regarding Claim 4, the combination of Oki et al., Wang et al., and Gabriel et al. further teaches a device for detecting Volatile Organic Compounds (VOCs), wherein the device further includes a desiccant placed within or connected to the device (the vessel 101 may be filled with dry nitrogen or any other inert gas, see [0089]) of Oki et al.
Regarding Claim 5, the combination of Oki et al., Wang et al., and Gabriel et al. teaches the device of claim 2, wherein the device further includes an electric fan (referred to as radiating zone 303, which may be a cooling fan, i.e. electric fan, see Fig. 1, [0118] of Oki et al.).
Regarding Claim 6, the combination of Oki et al., Wang et al., and Gabriel et al. teaches the device of claim 2, wherein the device further includes a desiccant placed within or connected to the device (the vessel 101 may be filled with dry nitrogen or any other inert gas, see [0089] of Oki et al.).
	Regarding claim 7, the combination of Oki et al., Wang et al., and Gabriel et al. teaches a method of diagnosing a subject as in a state of ketosis (referred to as a device that can monitor VOCs to diagnose patients with medical conditions such as cancer or diabetes, see [0011] in Gabriel, where diabetes and cancer are states of ketosis according to the instant application, see [0067] of the Specification of the Instant Application) comprising: having a subject breathe into a device according to claim 1, to determine an acetone concentration (the device, or vessel 101, accepts exhaled breath from a subject and determines the concentration of the VOC, see Claim 1 and Table 2, where acetone is a ketone which is a VOC, see [0103] in Oki); and diagnosing the patient as in a state of ketosis if the acetone concentration is greater than or equal to 1.7 ppm acetone (the medical state of the patient, or diagnosis, is decided upon measuring the concentration of the desired analyte, see [0029], where the concentration is measured in ppm, see [0103] in Gabriel).
	Regarding claim 8, the combination of Oki et al., Wang et al., and Gabriel et al. teaches the method of claim 7, wherein the state of ketosis is selected from ketogenic diet, lung cancer, alcoholism, alcoholic binge drinking, diabetes, fasting, weight loss, or combinations thereof (referred to as a medical condition that can be measured by the sensor, such as diabetes and other conditions, see [0011] in Gabriel).
Regarding claim 9, the combination of Oki et al., Wang et al., and Gabriel et al. teaches the method of claim 8, wherein the state of ketosis is diabetes (the medical condition related to the sensor can be diabetes, see [0011] in Gabriel).
Regarding claim 10, the combination of Oki et al., Wang et al., and Gabriel et al. teaches method of claim 7, wherein the method is performed at ambient temperature (the sensor device is shown to perform at ambient conditions, or temperature, see [0103] in Gabriel).
Regarding claim 11, the combination of Oki et al., Wang et al., and Gabriel et al. teaches the method of claim 10 and further comprising administering treatment to the diagnosed subject (treatment compounds for the medical condition can be administered through inspired air, see [0010] in Gabriel).
Regarding claim 12, the combination of Oki et al., Wang et al., and Gabriel et al. teaches a method of detecting VOCs in the breath of a subject comprising (device referred to as the vessel 101, where breath contains water vapor and volatile organic compound, see [0028] in Oki) having a subject breathe into a device according to claim 1 (the device, or vessel 101, accepts exhaled breath from a subject, see Claim 1 of Oki); and computing the ppm of the VOC in the patient's breath (the measurement is carried out by a processor, see [0090], that computes the concentration of the VOC by ppm, see [0103] in Gabriel).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797